Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 4/18/22 was considered. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1, 5- 8, 10-16, 19, 20 and 31 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Imaoka (US20160209632).

    PNG
    media_image1.png
    493
    531
    media_image1.png
    Greyscale

Regarding claim 1, Imaoka teaches a variable magnification optical system comprising, in order from an object side, a first lens group (G1) and a plurality of lens group being composed of, in order from the object side, a second lens group (G2), a thirds lens group (G3), a fourth lens group (G4), a fifth lens group (G5), a sixth lens group (G6) and seventh lens group (G7-G8);
upon varying a magnification, a distance between said first lens group and said plurality of lens groups being varied, and distances between respective lens groups in said plurality of lens groups being varied (see figure 9A);
said plurality of lens groups (G2-G8) comprising an object side focusing lens group (G5-figures 9A ) which is moved upon carrying out focusing and at least one image side focusing lens group (G6-figure 9A) disposed in a more image side than the object side focusing lens group and moved with a trajectory differing from that of the object side focusing lens group, upon carrying out the focusing; said object side focusing lens group being composed of a single lens component (G5 is single cemented lens component); said object sided focusing lens group being said fifth lens group (G5); said image side focusing lens group being said sixth lens group (G6) ( figures 36-39); and
the following conditional expressions being satisfied:
0.60 < (-fIN)/|f1| < 1.80 (value is approximately 1.5 figure 9A)
 0.45 < BFw/fw < 2.0 (value is approximately 0.452-figure 9A)
where flN denotes a focal length of a lens which has a strongest negative refractive power in lenses in said first lens group, fl denotes a focal length of said first lens groups, BFw denotes a back focus of said variable magnification optical system in the wide-angle end state, and fw denotes a focal length of said variable magnification optical system in the wide-angle end state.
Regarding claim 5, Imaoka teaches a variable magnification optical system according to claim 1, wherein said image side focusing lens group (G6) is composed of one or two lens components. 
Regarding claim 6, see embodiment of figure 9A. 
Regarding claim 7, Imaoka teaches a variable magnification optical system according to claim 1, comprising at least one lens component (G7or G8) in a more image side than the sixth lens group, and the following conditional expression being satisfied:
0.05 < (-fRN)/ft <4.50 (value is 0.32 -figure 9A)
where fRN denotes a focal length of the lens having the strongest refractive power in lenses composing said lens components, and ft denotes a focal length of the variable magnification optical system in the telephoto end state.
Regarding claim 8, Imaoka teaches a variable magnification optical system according to claim 1, wherein the following conditional expression is satisfied:
MTF1/MTF2 <5.0 (value is approximately 2.789-figures 9A)
 where MTFl denotes an absolute value of a movement amount of said object side focusing lens group upon carrying out the focusing from the infinite distance object to the close distance object in the telephoto end state, and MTF2 denotes an absolute value of a movement amount of the focusing lens group disposed in the most object side in said image side focusing lens group, upon carrying out the focusing from the infinite distance object to the close distance object in the telephoto end state.
Regarding claim 10, Imaoka teaches a variable magnification optical system according to claim 1, wherein at least one focusing lens group in said object side focusing lens group (G5) and said image side focusing lens group (G6), comprises at least one lens having negative refractive power (r30,r31), and that the following conditional expression is satisfied: 
0.65 < nP/nN < 1.10 (value is approximately 1.02-figure 9A)
where nP denotes refractive index of the lens having the strongest positive refractive power (r29,r30) in lenses in said object side focusing lens group and said image side focusing lens group, and nN denotes refractive index of the lens having the strongest negative refractive power in lenses in said object side focusing lens group and said image side focusing lens group.
Regarding claim 11, Imaoka teaches a variable magnification optical system according to claim 1, wherein the following conditional expression is satisfied:
0.40 < |fFI|/|fl| < 2.60 (value is approximately 0.47-figure 9A;figure 38)
where fFl denotes a focal length of said object side focusing lens group, and fl denotes a focal length of said first lens group. 
Regarding claim 12, Imaoka teaches a variable magnification optical system according to claim 1, wherein the following conditional expression is satisfied:
0.20 < |fF2|/|f1| < 3.80 (value is approximately 0.97-figures 9A and 38 )
where fF2 denotes a focal length of the focusing lens group disposed in the most image side in said image side focusing lens group, and fl denotes a focal length of said first lens group.
Regarding claim 13, Imaoka teaches a variable magnification optical system according to claim 1, wherein said object side focusing lens group (G5-figures 9A) consists of, in order from the object side, a lens having positive refractive (r29,r30) power and a lens having negative refractive power (r30,r31- figure 36).
Regarding claim 14, Imaoka teaches a variable magnification optical system according to claim 1, comprising an aperture stop (figure 36 and figures 9A), and said object side focusing lens group (G5) being disposed in more image side than said aperture stop (see figure 9A and 36).
Regarding claim 15, value is approximately 0.38-figures 37-38.
Regarding claim 16, value is approximately 0.97-figures 37-38.
Regarding claim 19, see figure 37. 
Regarding claim 20, see figures 9A.
Regarding claim 31, Imaoka teaches a method for manufacturing a variable magnification optical system which comprises, in order from an object side, a first lens group (G1) and a plurality of lens groups being composed of, in order from the object side, a second lens group (G2), a third lens group (G3), a fourth lens group (G4), a fifth lens group (G5), a sixth lens group (G6) and a seventh lens group (G7-G8): the method comprising one of steps A and B:
the step A including:
constructing such that, upon varying a magnification, a distance between said first lens group and said plurality of lens groups is varied, and distances between respective lens groups in said plurality of lens groups are varied (see figures 9A);
constructing such that said plurality of lens groups comprise an object side focusing lens group (G5) which is moved upon carrying out focusing and at least one image side (G6) focusing lens group disposed in more image side than said object side focusing lens group and moved with a trajectory differing from that of said object side focusing lens group, upon carrying out the focusing;
constructing such that said object side focusing lens group (G5) is composed of a single lens component (single cemented lens component);
constructing such that said object side focusing lens group is said fifth lens group (see figure 9A);
constructing such that said image side focusing lens group is said sixth lens group (see figure 9A);
constructing such that said sixth lens group (G6) has positive refractive power (see Figure 9A); and
constructing such that the following conditional expressions are satisfied:
0.60 < (-f1N)/|f1] < 1.80 (value is approximately 1.5- figure 9A)
0.45 < BFw/fw < 2.0 (value is approximately 0.452-figure 9A)
where f1N denotes a focal length of a lens which has a strongest negative refractive power in lenses in said first lens group, f1 denotes a focal length of said first lens group, BFw denotes a back focus of said variable magnification optical system in the wide-angle end state, and fw denotes a focal length of said variable magnification optical system in the wide-angle end state; and 
the step B including:
constructing such that, upon varying a magnification, a distance between said first lens group and said plurality of lens groups is varied, distances between respective lens groups in said plurality of lens groups are varied, and a lens group disposed in the most image side in said plurality of lens groups is moved along the optical axis;
constructing such that said plurality of lens groups comprise a first focusing lens group which is moved upon carrying out focusing and a second focusing lens group disposed in a more image side than the first focusing lens group and composed of one or more focusing lens segment groups each moved with a trajectory differing from that of the first focusing lens group, upon carrying out the focusing;
constructing such that said first focusing lens group is composed of a single lens component;
constructing such that said first focusing lens group is said fourth lens group; and
constructing such that the following conditional expression is satisfied:
0.60 < (-f1N)/|/f1] < 1.50
where f1N denotes a focal length of a lens which has a strongest negative refractive power in lenses in said first lens group, f1 denotes a focal length of said first lens group.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imaoka (US20160209632).
Regarding claim 9, , Imaoka teaches variable magnification optical system according to claim 1, wherein at least one focusing lens group (G5) in said object side focusing lens group and said image side focusing lens group (G6) comprises at least one lens having negative refractive power(L17); and
the following conditional expression is satisfied:
0.45 < (-fFN)/|fF| < 1.70 (value is approximately 0.43-figure (9A)
where fFN denotes a focal length of the lens having the strongest negative refractive power in lenses in said object side focusing lens group and said image side focusing lens group, and fF denotes a focal length of the focusing lens group having the strongest refractive power in said object side focusing lens group and said image side focusing lens group. Although the value is .02 below the range, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since in optical design /engineering, optimizing the various parameters, such as lens diameter/thickness, radius of curvature, and refractive index determines the optical functions of each lens. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed feature since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 17, Imaoka teaches a variable magnification optical system according to claim 1. Imaoka also teaches controlling the lateral/transverse magnification of the focusing lens groups (see paragraphs 179-186) reduce the generation of aberration and keep the lens system compact. Imaoka fails to specifically disclose wherein the following conditional expression is satisfied: | βWFl | / | βWF2 | < 4.00 where βWF1 denotes a transverse magnification of said object side focusing lens group in the wide angle end state upon focusing on an infinite distance object, and βWF2 denotes a transverse magnification of the focusing lens group disposed in the most object side in said image side focusing lens group in the wide angle end state upon focusing on the infinite distance object. However, in optical design/engineering, the various parameters, such lens diameter/thickness, radius of curvature and refractive index determines the optical functions of the lens, as well at its magnification. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed feature since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 18, Imaoka teaches a variable magnification optical system according to claim 1. Imaoka also teaches controlling the lateral/transverse magnification of the focusing lens groups (see paragraphs 179-186) reduce the generation of aberration and keep the lens system compact. Imaoka fails to specifically disclose wherein the following conditional expression is satisfied:  |βRw| / | (βRt | < 4.00 where βRw denotes a composite transverse magnification from said object side focusing lens group to the image plane in the wide angle end state upon focusing on an infinite distance object, and  βRt denotes a composite transverse magnification from the object side focusing lens group to the image plane in the telephoto end state upon focusing on the infinite distance object. However, in optical design/engineering, the various parameters, such lens diameter/thickness, radius of curvature and refractive index determines the optical functions of the lens, as well at its magnification. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed feature since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Allowable Subject Matter
Claims 22, 24-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  applicant’s remarks filed on 4/6/22, at pages 21-22, were found persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH